PeR Curiam.
The court instructed the jury that plaintiff had established a superior record title to the locus and made the rights of the parties turn on the question of adverse possession. The charge of the court, which is the subject of numerous exceptions, is in substantial accord with the former decisions of this Court. No prejudicial error is made to appear.
Furthermore, the evidence tending to show that defendant has been in adverse possession of the premises under color, within the meaning of the law, is uncontradicted. Indeed plaintiff’s evidence tends to so show. Hence a new trial would serve no useful purpose.
No error.